DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 27 recites "preferably" comprising a pharmaceutical substance, which makes it unclear as to whether or not this element is required by the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-22, 24-26, 30-31, 33-34, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffer (US 2009/0093796).
 	Regarding claim 18, Pfeffer discloses the same invention as claimed, including a blood pump configured to be placed in a renal vein of a patient to pump blood from a kidney of the patient towards an inferior vena cava of the patient (Paragraphs 100, 103: dimensions and shape are sufficient to achieve occlusion of a vessel) comprising a pump casing having a blood flow inlet and first blood flow outlet (Figure 2: intake 3.1.2 and outlet 3.1.4), an impeller arranged in said pump casing so as to be rotatable about an axis of rotation for conveying blood from the blood flow inlet to the first blood flow outlet (Figure 2: impeller 3.2), and an outflow cannula (Figures 13, 24, 25) having an upstream end portion (Figure 13: "left" side as viewed in a landscape orientation), a downstream end portion (Figure 13: tapered end at 18.1 on "right" side as viewed in landscape orientation), and an intermediate portion extending between the upstream end portion and the downstream end portion, the upstream end portion of the outflow cannula being connected to the pump casing (Paragraph 101: upstream distal end makes a tight seal with the pump housing) such that blood is conveyed from the first blood flow outlet of the pump casing into and through the intermediate portion of the outflow cannula towards the downstream end portion of the outflow cannula (Paragraph 103; Figures 1, 24 show arrangement of outflow cannula with respect to pump casing and pump outlet), wherein the downstream end portion has a second blood flow outlet through which blood can exit the outflow cannula and which is arranged at least partially radially inwards relative to an outermost circumference of the intermediate portion (Paragraph 102; Figure 13: outlets 18.1; Figure 25), wherein at least a portion of the intermediate portion of the outflow cannula has an outer diameter that is larger than an outer diameter of the pump casing (Figures 1, 24, 25).
 	Further regarding claim 18, Pfeffer discloses at least the intermediate portion of the outflow cannula is sized and shaped to contact an inner wall of the renal vein in which the blood pump is placed during operation of the blood pump in order to occlude the vessel (Paragraphs 100, 103: dimensions and shape are sufficient to achieve occlusion of a vessel).
 	Regarding claim 19, Pfeffer discloses the second blood flow outlet of the outflow cannula is disposed in the downstream end portion such that blood can exit at least partially in an axial direction (Figure 25).
 	Regarding claim 20, Pfeffer discloses a cross-sectional area of the blood flow outlet of the outflow cannula is smaller than a largest cross-sectional area of the intermediate portion (Figure 25).
 	Regarding claim 21, Pfeffer discloses the diameter of the intermediate portion is at least 1.5 times as large as the diameter of the pump casing (Paragraph 67: pump diameter is about 6.15 mm; Paragraph 100: outflow cannula diameter is about 10 mm; 10/6.15 = 1.62 times as large).
 	Regarding claims 22, 34, Pfeffer discloses a largest diameter of the intermediate portion is between about 5-20 mm (Paragraph 100: 10 mm).
 	Regarding claims 24, 36, Pfeffer discloses the outflow cannula comprises a material that is softer than a material of the pump casing (Paragraphs 100, 103: elastic outlet hose comprised of polyurethane is sufficiently soft to collapse under blood pressure; Paragraph 67: pump housing comprises Nitinol or similar alloy which does not collapse under blood pressure).
 	Regarding claim 25, Pfeffer discloses tapered ends as recited (Figure 13).
 	Regarding claim 26, Pfeffer discloses a minimum inner diameter of the upstream end portion corresponds to an outer diameter of the pump casing, and the outflow cannula is sealingly connected to the pump casing (Paragraph 101: upstream distal end makes a tight seal with the pump housing).
 	Regarding claim 30, Pfeffer discloses the blood pump is connected to a catheter that extends in either direction as recited (Figure 25: I and II).
 	Regarding claim 31, Pfeffer discloses at least an axial pump (Figure 2).
 	Regarding claim 33, Pfeffer discloses at least two openings (Paragraph 102; Figure 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0093796).
 	Regarding claims 23, 35, Pfeffer discloses the total length of the outflow cannula is about 70 mm (Paragraph 100).  Since this total length includes the intermediate portion in addition to the two upstream and downstream tapered conical ends (Figures 13, 25), this means the intermediate portion is some smaller length at least close to or approaching 30-50 mm.  Pfeffer does not explicitly disclose a longitudinal length of the intermediate portion is less than 30-50 mm.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and MPEP 2144.05(I).  There is no evidence that a length less than 5 cm as recited yields critical or unexpected results.  Pfeffer also generally discloses sizing can vary for various applications (Paragraph 197).  For instance, sizing of a blood pump can vary between adult versus pediatric patients.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer to include an intermediate length of less than 30-50 mm as recited, since it would be expected to perform the same and/or it would amount to adapting the size for various applications.
 	Regarding claim 32, Pfeffer discloses the cross-sectional area of the blood flow outlet of the outflow cannula is less than a largest cross-sectional area of the intermediate portion (Figures 13, 25).  Pfeffer does not explicitly disclose the area being less than 50%.  However, where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05(I).  Pfeffer's disclosure of less than 100% overlaps with the recited less than 50%.  In addition, there is no evidence that using an area less than 50% as recited yields critical or unexpected results.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer to include using an area less than 50% as recited, since such a modification amounts to merely selecting an obvious variant encompassed by the prior art disclosure.

Claims 27-28, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0093796) in view of Fitzgerald (US 2014/0012065).
 	Regarding claims 27-28, 37-39, Pfeffer does not disclose a support structure or drug elution.  However, Fitzgerald teaches applying a layer of drug-eluting polymer to a blood pump device (Paragraph 57), in order to deliver drugs while providing pumping therapy.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer as taught by Fitzgerald to include a layer of drug-eluting polymer, in order to deliver drugs while providing pumping therapy.  Such a layer can be considered at least a substantially cylindrical drug-eluting pad structure.  In addition, for clarity of record, claim 11 does not require the drug elution to be part of the outflow cannula, and thus a drug-eluting layer located elsewhere on the device also reads on the claim.
 	Regarding claim 40, the support structure of Fitzgerald is configured to conform to the shape of a vein, since it is a thin, conformable layer.
 	
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0093796) and Fitzgerald (US 2014/0012065) in view of Struijker (US 2003/0009145).
 	Regarding claim 29, Pfeffer or Fitzgerald do not disclose a drug reservoir.  However, Struijker teaches a drug reservoir connected to an access lumen (Paragraphs 31, 33), in order to replenish drugs at the treatment site.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer and Fitzgerald as taught by Struijker to include a drug reservoir and access lumen as recited, in order to replenish drugs at the treatment site.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2009/0093796) in view of Siess (US 5,911,685) and Schwammenthal (US 2016/0022890).
 	Regarding claim 42, Pfeffer discloses substantially the same invention as claimed, including using the same pump as recited, as described above with respect to claim 1.  Pfeffer discloses operating the pump across a heart valve such that the intermediate sealing portion expands with outflow pressure to seal against the adjacent tissue (heart valve) and collapses with lower or negative pressure (Figure 24; Paragraph 103).  Pfeffer does not explicitly disclose operating the pump within a blood vessel such that the intermediate portion seals against a blood vessel as recited.  However, Siess teaches a blood pump with an outflow cannula that operates under the same principle comprising a pressure-dependent sealing portion which expands with outflow pressure to seal against the adjacent tissue (blood vessel) and collapses with lower or negative pressure (Figure 12: seal 88; Col. 10, lines 28-44), in order to reduce backflow while providing intravascular pumping therapy in various portions of the circulatory system.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer as taught by Siess to include operating the blood pump in a blood vessel such that the intermediate portion contacts in inner wall of the blood vessel so as to occlude the vessel during operation of the pump as recited, in order to reduce backflow while providing intravascular pumping therapy in various portions of the circulatory system.
	Further regarding claim 42, Pfefferor or Siess do not disclose the blood pump placed in a renal vein as recited.  However, Schwammenthal teaches placing an intravascular blood pump with a backflow prevention feature (Figures 5A-D) in a renal vein (abstract; Figure 4A), in order to treat cardiac dysfunction.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer and Siess as taught by Schwammenthal to include placing the blood pump in a renal vein as recited, in order to treat cardiac dysfunction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 27 of U.S. Patent No. 10,799,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the instant claims.
Allowable Subject Matter
Claim 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if an appropriate terminal disclaimer is filed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792